RICHARD GOODNER Attorney at Law 6608 Emerald Drive Colleyville, Texas76034 (214) 587-0653 (phone) (817) 488-2453 (fax) December 20, 2010 Mr. Duc Dang United States Securities and Exchange Commission Judiciary Plaza treet, N.W. Washington, D.C. 20549 Re: SMSA Katy Acquisition Corp. Registration Statement on Form 10 SEC File No. 0-54092 Amendment No. 2 Dear Mr. Dang: On behalf of SMSA Katy Acquisition Corp., (the “Registrant”), we herewith file with the Securities and Exchange Commission the Registrant’s Amendment No.2 to the Registration Statement on Form 10.We are also filing herewith the Registrant’s supplemental response dated Decembe 20, 2010 relating to Amendment No. 2 to Registrant's Registration Statement on Form 10.If the Staff has any questions or comments, please contact the undersigned at telephone 214-587-0653 or fax 817-488-2453. Yours very truly, /s/ Richard B. Goodner Richard B. Goodner
